OPINION — AG — ** ADMINISTRATIVE RULES AND REGULATIONS — EXEMPTIONS ** THE DEPARTMENT OF MENTAL HEALTH IS GENERALLY SUBJECT TO THE PROVISIONS OF THE ADMINISTRATIVE PROCEDURES ACT, 75 O.S. 301 [75-301] IN THE PROMULGATION OF RULES AND REGULATIONS EXCEPT WHEREIN SUCH RULES AND REGULATIONS PERTAIN TO SUPERVISION, CUSTODY, CONTROL, OR TREATMENT OF INMATES, PRISONERS OR PATIENTS AT A SPECIFIC MENTAL INSTITUTIONS, PURSUANT TO 75 O.S. 301 [75-301](1)(F) (MENTAL HEALTH, ADMINISTRATIVE PROCEDURES) CITE: 43A O.S. 14 [43A-14], 75 O.S. 301 [75-301], OPINION NO. 80-290 (WILLIAM W. GORDEN JR)